A preponderance of the evidence supports the court’s finding that respondent neglected the child by committing acts of domestic violence on the child’s mother in the child’s presence (see Family Ct Act §§ 1012 [f] [i] [B]; 1046 [b] [i]; Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]).
The court properly exercised its discretion in limiting respondent’s cross examination of the child’s mother concerning her prior criminal conviction and prior arrest (see People v Schwartzman, 24 NY2d 241, 244 [1969]).
On appeal, respondent does not raise any arguments with respect to the dispositional order. In any event, to the extent the appeal from that order is not abandoned, it is moot since the placement terms of the order have expired (see Matter of Adena I. [Claude I.], 91 AD3d 484 [1st Dept 2012]). Concur — Saxe, J.E, Sweeny, Richter, Abdus-Salaam and Román, JJ.